Citation Nr: 1534886	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-23 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right upper extremity disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was remanded in December 2014 for remedial evidentiary development.  While the actions directed by this remand have been accomplished, unfortunately, the case must be remanded again for reasons discussed in greater detail below.  

The Veteran appeared at a Videoconference hearing in May 2014.  A transcript is of record.  

The issues of entitlement to service connection for low back, bilateral knee, and right upper extremity disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was denied service connection for a right upper extremity disability in a January 2005 rating decision; no appeal was filed within a year of notification to the Veteran, and it is final.  

2.  Subsequent to the final decision of record, the Veteran has submitted new evidence that relates specifically to unestablished facts necessary to substantiate the underlying claim for service connection for a right upper extremity disability.  



CONCLUSION OF LAW

New and material having been received, the claim for service connection for a right upper extremity disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Analysis

The Veteran was denied service connection for a disability of the right arm in a January 2005 rating decision.  The basis of such a decision was that the evidence of record did not show that the Veteran experienced any current disablement in his right upper extremity.  The Veteran did not appeal this determination, and it became final within a year of notification to him.  

In July 2005, the Veteran experienced an injury to his right hand while operating a table saw.  There were noted neurological impairments in the distal and ulnar nerves, and the private treatment records noted that repair of both open wounds on the right hand and to injuries to the nerves had been performed.  

In his May 2014 Videoconference hearing before the undersigned, the Veteran testified that he had pain and numbness in his right upper extremity during his active service.  He specifically alleged that working with hand tools on diesel engines would cause moments of neurological impairment, and he noted that while participating in athletic training in service, he would experience moments of numbness in the right arm while, for example, participating in weight training.  

That the Veteran experienced a post-service injury to his right upper extremity is new, in that it was not of record at the time of the previous denial; however, the injury itself is not material, in that it does not tend to substantiate the underlying claim for service connection.  That said, the private medical records of July 2005 do detail nerve impairment in the right upper extremity.  The Veteran's service treatment records indicate that he was active in athletics (had documented football injuries), and his DD Form 214 indicates that he performed service as a vehicle mechanic which would include the usage of tools as he has alleged.  Thus, the Veteran's claimed symptoms of neurological impairment occurring in service, which are new to the record, when taken in concert with documented nerve problems in 2005, do, at least potentially, suggest that there is the possibility that neurological impairment in the right upper extremity is not exclusively a result of a post-service work injury.  That is, the Veteran's testimony of in-service episodes of numbness in his right arm, in addition to the documented 2005 nerve impairments, suggest the potential that current neurological disablement could have had onset in service.  This evidence is new to the record since the last final denial, and when taken together, it raises a possibility of substantiating the underlying claim for service connection.  As such, the evidence is also material.  Accordingly, the claim for entitlement to service connection for a right upper extremity disability is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right upper extremity disability is reopened; to that extent only, the claim is granted.  


REMAND

The Veteran has, essentially, put forth contentions that he experiences bilateral knee, a right arm, and a low back disability as a result of various traumas experienced while on active duty with the Army between 1978 and 1982.  Specifically, he alleges that his back began to develop pain from his entrance into service as a result of sleeping in uncomfortable Army beds.  He also has, as noted in the decision above, alleged that work with hand tools caused him to experience numbness in the right upper extremity.  The Veteran also has stated that he participated in athletics quite frequently in the Army, and that he experienced pain in his right arm while weight training, and that traumas to the body associated with playing football contributed to the development of his claimed orthopedic and neurological impairments.  

With respect to current diagnoses, the record reflects that the Veteran experiences osteoarthritis in his lumbar spine and bilateral knees.  The available records include an August 1997 documentation of ossification of the left patella, with a November 1999 radiographic report showing minimal medial compartment osteoarthritis in the bilateral knees.  In June 2000, radiographic imaging revealed degenerative changes in the lumbar spine.  As noted in the above decision, the Veteran has demonstrated distal and ulnar nerve impairments in his right upper extremity following a work accident in July 2005.  

Service treatment records do contain several episodes of orthopedic complaints.  Specifically, in August 1980, the Veteran complained of back pain while walking.  In September 1981, the Veteran reported to Army medical department personnel complaining of back pain extending as far back to his enlistment in 1978.  Indeed, he stated to healthcare providers that sleeping in uncomfortable Army bunks caused continual pain to his back.  In November 1981, while playing football, the Veteran experienced an injury to his left quadriceps muscle that was productive of a hematoma.  He was, at that time, placed on 72-hour bed rest before being returned to duty.  While not specific to the claimed joints, the Veteran has alleged that part of his current disablement is due to extensive physical training in ill-fitting footwear.  Of note, a December 1978 treatment record indicated that the Veteran had lower extremity pain for a three-week period as a specific result of his boots not fitting properly.  

The Veteran, in addition to the 2005 injury to his right upper extremity noted in the above decision, has had several motor vehicle accidents following his discharge from service.  Indeed, private medical records show involvement in such accidents in 1997 and 1999.  The Veteran was afforded a VA medical examination specific to his left knee and low back claims only, and the examiner determined that the onset of current low back and left knee disablement was a result of these post-service accidents.  As a rationale, it was simply explained that there was no documentation of back or knee complaints in service, and that the injury to the quadriceps in 1981 did not include an assessment of knee pain.  The opinion was conclusory in nature, and did not contain any other explanation, besides the lack of documentation in service treatment records, as to why the examiner felt that current back and knee disablement had origins after service separation.  Accordingly, the Board cannot conclude that the offered opinion is of significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Essentially, the service treatment records do indicate that the Veteran had complaints of back pain for several years in service, and that he did participate in football, which caused a specific injury to his left lower extremity in 1981.  Moreover, the participation in the sport of football while in the Army indicates involvement in an activity that is both heavily stressful on the joints and, as a contact sport, involves collisions with other players which can, potentially, result in repeated traumas to those joints.  The Veteran did serve as a mechanic, and his complaints of soreness in the arms as a result of extensive tool usage, in addition to his complaints of injuries resulting from training for and participating in football, are credible in light of the circumstances of his active service.  Given this, and given that there is evidence of current low back, bilateral knee, and right upper extremity disablement, the duty to afford a comprehensive orthopedic and neurological examination is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the claims are remanded so that such examinations can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for orthopedic and neurological examinations to address the following:  

a)  the orthopedic examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that any current low back, bilateral knee, and/or right arm disablement was caused by any incident or event of active service, to include the Veteran's participation in football, his involvement in physical training with ill-fitting footwear, and his continual usage of hand tools while engaging in manual labor as a vehicle mechanic.  The in-service complaints of back and lower extremity pain should be noted, as well as any impact, if any, of post-service traumatic events.  The examiner should provide a rationale for all conclusions reached in the narrative portion of the examination report.  It is noted that the mere lack of documentation in service treatment records, in itself, is a legally insufficient basis on which to form an opinion, and any conclusory opinion based on such analysis, without further explanation, will require additional remand for a remedial opinion.  

b) the neurological examiner is asked to determine if it is at least as likely as not (50 percent probability or greater) that any neurological disablement in the right upper extremity, to include impairments in the distal and ulnar nerve, had causal origins in active service, to include with the repeated usage of hand tools and participation in lifting/weight training.  While the Veteran's 2005 post-service injury to his right hand/arm is noted, it is nonetheless asked if it is at least as likely as not that any neurological disablement in the right arm/hand predated such an injury during the period of active duty.  The examiner should provide a rationale for all conclusions reached in the narrative portion of the examination report.  It is noted that the mere lack of documentation in service treatment records, in itself, is a legally insufficient basis on which to form an opinion, and any conclusory opinion based on such analysis, without further explanation, will require additional remand for a remedial opinion.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


